10
11
12
13
14
15
16
17
18
19
"20
21
22
23
24
25
26

27

JURT PAPER
ATE OF CALIFORNIA
3 113 (REY 3-95)

& OSP 9119947

Case 5:18-cv-05558-BLF Document 23 Filed 01/15/20 Page 1of1

Shikeb Saddozai-CDCR#AY1590

'- Corcoran State Prison ey

P.O.Box 3451

~ Corcoran,C.4. 93212 . a
In Pro sé dAiy 15 79

: Chen, SUSAy,,, LQ
NORTHERN USN E SoOn

SarCT Of! COUp>

UNITED STATES DISTRICT COURT 40sg ALEC,

NORTHERN DISTRICT OF CALTPOaSTA

SHIKEB SADDOZAT — Case No.18-05558 BLE CPR)
| Plaintiff, NOTICE OF CHANGE OF ADDRESS
vs > . : .
CLAWSCN,et al.,
Defendant.
NOTICE OF CHANGE OF ADDRESS

TO ALL PARTIES AND THEIR ATTORNEYS OF ‘RECORD:

PLEASE TAKE NOTICE THAT SHIKEB SADDOZAL,has changed his

address as follows. SO

Current contact information:

 

 

Shikeb Saddozai-CDCR#ZAY1590 ©
Corcoran State Prison ,
P.O.Box 3461

 

Corcoran,C.A. $3212

January 10,2026 : ph Leddv ze

Shikeb Saddozai

 

ee

 
